Title: Presidential Proclamation, [18 February 1815]
From: Madison, James
To: 


        
          To all and singular to whom these presents shall come, Greeting:
          [18 February 1815]
        
        Whereas a treaty of Peace and Amity between the United States of America, and his Britannic Majesty was signed at Ghent, on the twenty-fourth day of December, one thousand eight hundred and fourteen, by Plenipotentiaries respectively appointed for that purpose; and the said treaty having been, by and with the advice and consent of the Senate of the United States, duly accepted, ratified, and confirmed, on the seventeenth day of February, one thousand eight hundred and fifteen; and ratified copies thereof having been exchanged agreeably to the tenor of the said treaty, which is in the words following, to wit:
        
          TREATY OF PEACE AND AMITY BETWEEN HIS BRITANNIC MAJESTY AND THE UNITED STATES OF AMERICA.
          His Britannic Majesty and the United States of America, desirous of terminating the war which has unhappily subsisted between the two countries, and of restoring, upon principles of perfect reciprocity, peace, friendship, and good understanding between them, have, for that purpose, appointed their respective plenipotentiaries, that is to say: His Britannic Majesty, on his part, has appointed the right honorable James Lord Gambier, late admiral of the white, now admiral of the red squadron of His Majesty’s Fleet, Henry Goulburn, Esquire, a member of the Imperial Parliament and Under Secretary of State, and William Adams, Esquire, Doctor of Civil Laws: And the President of the United States, by and with the advice and consent of the Senate thereof, has appointed John Quincy Adams, James A. Bayard, Henry Clay, Jonathan Russell and Albert Gallatin, citizens of the United States, who, after a reciprocal

communication of their respective full powers, have agreed upon the following articles:
        
        
          ARTICLE THE FIRST.
          There shall be a firm and universal Peace between His Britannic Majesty and the United States, and between their respective countries, territories, cities, towns, and people, of every degree, without exception of places or persons. All hostilities, both by sea and land, shall cease as soon as this Treaty shall have been ratified by both parties, as hereinafter mentioned. All territory, places, and possessions whatsoever, taken from either party by the other, during the war, or which may be taken after the signing of this Treaty, excepting only the islands hereinafter mentioned, shall be restored without delay, and without causing any destruction, or carrying away any of the artillery or other public property originally captured in the said forts or places, and which shall remain therein upon the exchange of the ratifications of this Treaty, or any slaves or other private property. And all archives, records, deeds, and papers, either of a public nature, or belonging to private persons, which, in the course of the war, may have fallen into the hands of the officers of either party, shall be, as far as may be practicable, forthwith restored and delivered to the proper authorities and persons to whom they respectively belong. Such of the islands in the Bay of Passamaquoddy as are claimed by both parties, shall remain in the possession of the party in whose occupation they may be at the time of the exchange of the ratifications of this Treaty, until the decision respecting the title to the said islands shall have been made in conformity with the fourth article of this Treaty. No disposition made by this Treaty, as to such possession of the islands and territories claimed by both parties, shall, in any manner whatever, be construed to affect the right of either.
        
        
          ARTICLE THE SECOND.
          Immediately after the ratifications of this treaty by both parties, as hereinafter mentioned, orders shall be sent to the armies, squadrons, officers, subjects and citizens, of the two powers to cease from all hostilities: And to prevent all causes of complaint which might arise on account of the prizes which may be taken at sea after the said ratifications of this treaty, it is reciprocally agreed, that all vessels and effects which may be taken after the space of twelve days from the said ratifications, upon all parts of the coast of North America, from the latitude of twenty-three degrees north, to the latitude of fifty degrees north, and as far eastward in the Atlantic ocean, as the thirty-sixth degree of west longitude from the meridian of Greenwich, shall be restored on each side: That the time shall be thirty days in all other parts of the Atlantic ocean, north of the equinoctial line or equator, and the same time for the British and Irish channels, for the Gulf of Mexico and all parts of the West Indies: Forty days for the North Seas, for the Baltic, and for all parts of the Mediterranean: Sixty days for

the Atlantic ocean south of the equator as far as the latitude of the Cape of Good Hope: Ninety days for every part of the world south of the equator: And one hundred and twenty days for all other parts of the world, without exception.
        
        
          ARTICLE THE THIRD.
          All prisoners of war taken on either side, as well by land as by sea, shall be restored as soon as practicable after the ratifications of this treaty, as hereinafter mentioned, on their paying the debts which they may have contracted during their captivity. The two contracting parties respectively engage to discharge, in specie, the advances which may have been made by the other for the sustenance and maintenance of such prisoners.
        
        
          ARTICLE THE FOURTH.
          Whereas it was stipulated by the second article in the treaty of peace, of one thousand seven hundred and eighty-three, between his Britannic Majesty and the United States of America, that the boundary of the United States should comprehend all islands within twenty leagues of any part of the shores of the United States, and lying between lines to be drawn due east from the points where the aforesaid boundaries, between Nova Scotia, on the one part, and East Florida on the other, shall respectively touch the Bay of Fundy, and the Atlantic ocean, excepting such islands as now are, or heretofore have been, within the limits of Nova Scotia; and whereas the several islands in the Bay of Passamaquoddy, which is part of the Bay of Fundy, and the island of Grand Menan in the said Bay of Fundy, are claimed by the United States as being comprehended within their aforesaid boundaries, which said islands are claimed as belonging to his Britannic Majesty, as having been at the time of, and previous to, the aforesaid treaty of one thousand seven hundred and eighty-three within the limits of the province of Nova Scotia: In order, therefore, finally to decide upon these claims, it is agreed that they shall be referred to two Commissioners to be appointed in the following manner, viz: one Commissioner shall be appointed by his Britannic Majesty, and one by the President of the United States, by and with the advice and consent of the Senate thereof, and the said two Commissioners so appointed shall be sworn impartially to examine and decide upon the said claims according to such evidence as shall be laid before them on the part of his Britannic Majesty and of the United States respectively. The said Commissioners shall meet at St. Andrews, in the province of New Brunswick, and shall have power to adjourn to such other place or places as they shall think fit. The said Commissioners shall, by a declaration or report under their hands and seals, decide to which of the two contracting parties the several islands aforesaid do respectively belong, in conformity with the true intent of the said Treaty of Peace of one thousand seven hundred and eighty-three. And if the said commissioners shall agree in their decision, both parties shall consider such decision

as final and conclusive. It is further agreed, that in the event of the two Commissioners differing upon all or any of the matters so referred to them, or in the event of both or either of the said Commissioners refusing, or declining, or wilfully omitting, to act as such, they shall make, jointly or separately, a report or reports, as well to the government of his Britannic Majesty as to that of the United States, stating in detail the points on which they differ, and the grounds upon which their respective opinions have been formed, or the grounds upon which they, or either of them, have so refused, declined, or omitted to act. And his Britannic Majesty, and the government of the United States hereby agree to refer the report or reports of the said Commissioners, to some friendly sovereign or state, to be then named for that purpose, and who shall be requested to decide on the differences which may be stated in the said report or reports, or upon the report of one Commissioner, together with the grounds upon which the other Commissioner shall have refused, declined, or omitted to act, as the case may be. And if the Commissioner so refusing, declining, or omitting to act, shall also wilfully omit to state the grounds upon which he has so done, in such manner that the said statement may be referred to such friendly sovereign or state, together with the report of such other Commissioner, then such sovereign or state shall decide ex parte upon the said report alone. And his Britannic Majesty and the government of the United States engage to consider the decision of some friendly sovereign or state to be such and conclusive on all the matters so referred.
        
        
          ARTICLE THE FIFTH.
          Whereas neither that point of the highlands lying due north from the source of the river St. Croix, and designated in the former treaty of peace between the two powers as the northwest angle of Nova Scotia, now the northwesternmost head of Connecticut river, has yet been ascertained; and whereas that part of the boundary line between the dominion of the two powers which extends from the source of the river St. Croix directly north to the abovementioned northwest angle of Nova Scotia, thence along the said highlands which divide those rivers that empty themselves into the river St. Lawrence from those which fall into the Atlantic ocean to the northwesternmost head of Connecticut river, thence down along the middle of that river to the forty-fifth degree of north latitude; thence by a line due west on said latitude until it strikes the river Iroquois or Cataraguy, has not yet been surveyed: it is agreed, that for these several purposes two Commissioners shall be appointed sworn, and authorized, to act exactly in the manner directed with respect to those mentioned in the next preceding article, unless otherwise specified in the present article. The said Commissioners shall meet at St. Andrews, in the province of New Brunswick, and shall have power to adjourn to such other place or places as they shall think fit. The said Commissioners shall have power to

ascertain and determine the points abovementioned, in conformity with the provisions of the said treaty of peace of one thousand seven hundred and eighty-three, and shall cause the boundary aforesaid, from the source of the river St. Croix to the river Iroquois or Cataraguy, to be surveyed and marked according to the said provisions. The said Commissioners shall make a map of the said boundary, and annex to it a declaration under their hands and seals, certifying it to be the true map of the said boundary, and particularizing the latitude and longitude of the northwest angle of Nova Scotia, of the northwesternmost head of Connecticut river, and of such other points of the said boundary as they may deem proper. And both parties agree to consider such map and declaration as finally and conclusively fixing the said boundary. And in the event of the said two Commissioners differing, or both, or, either, of them, refusing or declining, or wilfully omitting to act, such reports, declarations, or statements, shall be made by them, or either of them, and such reference to a friendly sovereign or state, shall be made, in all respects as in the latter part of the fourth article is contained, and in as full a manner as if the same was herein repeated.
        
        
          ARTICLE THE SIXTH.
          Whereas, by the former treaty of peace that portion of the boundary of the United States from the point where the forty-fifth degree of north latitude strikes the river Iroquois or Cataraguy to the lake Superior, was declared to be “along the middle of said river into lake Ontario, through the middle of said lake until it strikes the communication by water between that lake and lake Erie, thence along the middle of said communication into lake Erie, through the middle of said lake until it arrives at the water communication into the lake Huron, thence through the middle of said lake to the water communication between that lake and lake Superior:” And whereas doubts have arisen what was the middle of said river, lakes and water communications, and whether certain islands lying in the same were within the dominions of his Britannic Majesty or of the United States: In order, therefore, finally to decide these doubts, they shall be referred to two Commissioners, to be appointed, sworn, and authorized to act exactly in the manner directed with respect to those mentioned in the next preceding article, unless otherwise specified in this present article. The said Commissioners shall meet, in the first instance, at Albany, in the state of New-York, and shall have power to adjourn to such other place or places as they shall think fit: The said Commissioners shall, by a report or declaration, under their hands and seals, designate the boundary through the said river, lakes, and water communications, and decide to which of the two contracting parties the several islands lying within the said river, lakes, and water communications, do respectively belong, in conformity with the true intent of the said treaty of one thousand seven hundred and eighty-three. And both parties agree to consider such designation and

decision as final and conclusive. And in the event of the said two Commissioners differing, or both, or either of them, refusing, declining, or wilfully omitting to act, such reports, declarations or statements, shall be made by them, or either of them, and such reference to a friendly sovereign or state shall be made in all respects as in the latter part of the fourth article is contained, and in as full a manner as if the same was herein repeated.
        
        
          ARTICLE THE SEVENTH.
          It is further agreed that the said two last mentioned commissioners, after they shall have executed the duties assigned to them in the preceding article, shall be, and they are hereby authorized, upon their oaths impartially to fix and determine, according to the true intent of the said Treaty of Peace, of one thousand seven hundrd and eighty-three, that part of the boundary between the dominions of the two powers, which extends from the water communication between lake Huron, and lake Superior, to the most north-western point of the Lake of the Woods, to decide to which of the two parties the several islands lying in the lakes, water communications, and rivers, forming the said boundary, do respectively belong, in conformity with the true intent of the said Treaty of Peace, of one thousand seven hundred and eighty-three; and to cause such parts of the said boundary, as require it, to be surveyed and marked. The said Commissioners shall, by a report or declaration under their hands and seals, designate the boundary aforesaid, state their decision on the points thus referred to them, and particularize the latitude and longitude of the most north-western point of the lake of the woods, and of such other parts of the said boundary as they may deem proper. And both parties agree to consider such designation and decision as final and conclusive. And, in the event of the said two Commissioners differing, or both, or either of them refusing, declining, or wilfully omitting to act, such reports, declarations, or statements, shall be made by them, or either of them, and such reference to a friendly sovereign or state, shall be made in all respects, as in the latter part of the fourth article is contained, and in as full a manner as if the same was herein repeated.
        
        
          ARTICLE THE EIGHTH.
          The several boards of two Commissioners mentioned in the four preceding articles, shall respectively have power to appoint a Secretary, and to employ such surveyors or other persons as they shall judge necessary. Duplicates of all their respective reports, declarations, statements and decisions, and of their accounts, and of the journal of their proceedings, shall be delivered by them to the agents of his Britannic Majesty, and to the agents of the United States, who may be respectively appointed and authorised to manage the business on behalf of their respective Governments. The said Commissioners shall be respectively paid in such manner as shall be agreed between the two contracting parties, such agreement being to be settled at the time of the exchange of the ratifications of this

treaty. And all other expences attending the said Commissioners shall be defrayed equally by the two parties. And in the case of death, sickness, resignation, or necessary absence, the place of every such Commissioner respectively shall be supplied in the same manner as such Commissioner was first appointed, and the new Commissioner shall take the same oath or affirmation, and do the same duties. It is further agreed between the two contracting parties, that in case any of the islands mentioned in any of the preceding articles, which were in the possession of one of the parties prior to the commencement of the present war between the two countries, should, by the decision of any of the boards of Commissioners aforesaid, or of the sovereign or state so referred to, as in the four next preceding articles contained, fall within the dominions of the other party, all grants of land made previous to the commencement of the war by the party having had such possession, shall be as valid as if such island or islands, had by such decision or decisions, been adjudged to be within the dominions of the party having had such possession.
        
        
          ARTICLE THE NINTH.
          The United States of America engage to put an end immediately after the ratification of the present Treaty to hostilities with all the tribes or nations of Indians, with whom they may be at war at the time of such ratification; and forthwith to restore to such tribes or nations, respectively, all the possessions, rights, and privileges, which they may have enjoyed or been entitled to in one thousand eight hundred and eleven, previous to such hostilities: Provided always, that such tribes or nations shall agree to desist from all hostilities, against the United States of America, their citizens and subjects, upon the ratification of the present treaty being notified to such tribes or nations, and shall so desist accordingly. And His Britannic Majesty engages, on his part, to put an end immediately after the ratification of the present treaty, to hostilities with all the tribes or nations of Indians with whom he may be at war at the time of such ratification, and forthwith to restore to such tribes or nations, respectively, all the possessions, rights, and privileges, which they may have enjoyed or been entitled to, in one thousand eight hundred and eleven, previous to such hostilities: Provided always, that such tribes or nations shall agree to desist from all hostilities against His Britannic Majesty, and his subjects, upon the ratification of the present treaty being notified to such tribes or nations, and shall so desist accordingly.
        
        
          ARTICLE THE TENTH.
          Whereas the traffic in slaves is irreconcilable with the principles of humanity and justice, and whereas both His Majesty and the United States are desirous of continuing their efforts to promote its entire abolition, it is hereby agreed that both the contracting parties shall use their best endeavors to accomplish so desirable an object.
        
        
        
          ARTICLE THE ELEVENTH.
          This Treaty, when the same shall have been ratified on both sides, without alteration by either of the contracting parties, and the ratifications mutually exchanged, shall be binding on both parties, and the ratifications shall be exchanged at Washington, in the space of four months from this day, or sooner if practicable.
          In faith whereof, we the respective Plenipotentiaries have signed this treaty, and have thereunto affixed our seals.
          Done, in triplicate, at Ghent, the twenty fourth day of December, one thousand eight hundred and fourteen.
          
            
              (L. S.)
              Gambier,
            
            
              (L. S.)
              Henry Goulburn,
            
            
              (L. S.)
              William Adams,
            
            
              (L. S.)
              John Quincy Adams,
            
            
              (L. S.)
              J. A. Bayard,
            
            
              (L. S.)
              H. Clay,
            
            
              (L. S.)
              Jona. Russell,
            
            
              (L. S.)
              Albert Gallatin.
            
          
          Now, therefore, to the end that the said Treaty of Peace & Amity may be observed with good faith, on the part of the United States, I, James Madison, President as aforesaid, have caused the premises to be made public; & I do hereby enjoin all persons bearing office, civil or military, within the United States, and all others, citizens or inhabitants thereof, or being within the same, faithfully to observe and fulfil the said Treaty and every clause and article thereof.
          In testimony whereof, I have caused the seal of the United States to be affixed to these presents, and signed the same with my hand.
          {SEAL}
          Done at the City of Washington, this eighteenth day of February, in the year of our Lord one thousand eight hundred and fifteen, and of the sovereignty and independence of the United States the thirty-ninth.
          
            James Madison.
            
          
          
        
        
          By the President,  James Monroe,    Acting Secretary of State.
        
      